     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 1 of 44




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


ANTHONY J. WOODS                                                       CIVIL ACTION

VERSUS                                                                       No. 20-482

LATOYA CANTRELL, ET AL.                                                     SECTION I

                              ORDER AND REASONS

      Before the Court is a motion 1 to dismiss plaintiff Anthony J. Woods’s (“Woods”)

First Amended and Supplemental Complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure filed by defendants LaToya Cantrell (“Cantrell”), Robert

Matthews (“Matthews”), Rhonda Sidney (“Sidney”), N’Gai Smith (“Smith”), Elizabeth

Robins (“Robins”), French Market Corporation (“French Market”), and the City of

New Orleans (the “City” and, with the previously named defendants, the

“defendants”). 2 Woods opposes 3 the motion, and the defendants submitted a reply4




1 R. Doc. No. 28. Woods’s claims against Kathleen Turner (“Turner”) were dismissed
without opposition on December 23, 2020. R. Doc. No. 48.
2 The defendants originally indicated that the motion was made pursuant to both

Rule 12(b)(1) and 12(b)(6). See, e.g., R. Doc. No. 28-2, at 1. Throughout this litigation,
they have alternatively disclaimed and asserted their argument that the Louisiana
Civil Service Commission (the “Commission”) has exclusive jurisdiction over certain
state law claims—which was the basis of their 12(b)(1) argument. See, e.g., R. Doc.
No. 31 (minute entry noting defense counsel’s statement disclaiming that argument);
R. Doc. No. 67, at 5 (defendants’ supplemental brief explain that the pending
Commission appeal “was” the basis of their 12(b)(1) argument and acknowledging the
Court’s jurisdiction to hear other claims). Because the Court is dismissing all of
Woods’s federal claims and declining to exercise supplemental jurisdiction over his
state law claims, it need not determine whether it could review them.
3 R. Doc. No. 64 (replacement opposition). Woods’s newest opposition replaces the

document filed by Woods’s original counsel. See R. Doc. No. 36 (original opposition).
4 R. Doc. No. 73.
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 2 of 44




to that opposition, as well as a supplemental brief5 ordered by the Court. For the

following reasons, the motion is granted in full, except as to his state law claims and

Fourteenth Amendment claims, as well as those claims deemed not properly before

the Court—those claims are dismissed without prejudice.

      Resolution of this matter has been delayed significantly—first after Woods’s

belated retention of counsel, and then following his subsequent termination of that

very same counsel. While Woods has indicated to the Court that he has re-hired the

same attorney he fired, she has not re-enrolled.


                                            I.

      This case arises from Woods’s employment with French Market 6 and his

subsequent termination. Woods’s original pro se complaint raised a claim of racial

discrimination in violation of Title VII, but included a statement that it was “brought

to redress violation of” at least twenty-one other statutes, doctrines, and ‘laws.’7 After

Woods retained counsel and consent to proceed before the magistrate was

withdrawn, 8 this Court conducted a status conference and ordered counsel to file an

amended complaint to address the original complaint’s deficiencies and ambiguities.9



5 R. Doc. No. 67. Woods did not respond to the request for supplemental briefing. See
R. Doc. No. 66.
6 The defendants acknowledge that the French Market Corporation “oversees and

operates the French Market properties that are owned by the City of New Orleans”
and that “French Market Corporation Employees are members of the City of New
Orleans classified system.” R. Doc. No. 28-2, at 2 n.3.
7 R. Doc. No. 1, at 2 ¶ 3 (Woods’s original complaint contains inconsistent numbering).
8 R. Doc. No. 14 (granting Woods’s motion to enroll Lena Hinton as counsel); R. Doc.

No. 17 (notice of non-consent).
9 R. Doc. No. 26.



                                            2
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 3 of 44




Woods’s “First Amended and Supplemental Complaint” purports to incorporate by

reference “all previously pled allegations, and incorporates his original complaint as

if copied in extenso,” 10 but adds a claim and clarifies others. 11 The Court will rely on

the factual allegations contained in both complaints, but not claims or factual

allegations made for the first time in Woods’s replacement opposition, filed a year

after his original complaint. See Estes v. J.P. Morgan Chase Bank, Nat’l Ass’n, 613

F. App’x 277, 280 (5th Cir. 2015) (finding that district court did not err in failing to

consider factual allegations raised for first time in opposition because “when deciding

a 12(b)(6) motion, a district court generally ‘must limit itself to the contents of the

pleadings, including attachments thereto’” (quoting Brand Coupon Network, L.L.C.

v. Catalina Marketing Corp., 748 F.3d 631, 635 (5th Cir. 2014))); see, e.g., Stewart v.

Caton, No. 13-823, 2013 WL 4459981, at *9 (E.D. La. Aug. 16, 2013) (Barbier, J.). 12

      Accepting all factual assertions in Woods’s complaints as true, 13 the relevant

facts are as follows. Woods began working for French Market on April 1, 2013. 14 He




10 R. Doc. No. 27, at 1 ¶ 1.
11 Id. at 1–4 ¶¶ 2–10.
12 Woods, who has already amended his complaint once (at the Court’s request) has

not requested leave to amend his complaint again. See Stewart, 2013 WL 4459981,
at *9 (“[A] party must expressly request leave to amend.” (internal quotation
omitted)). Nor is it obvious to the Court how Woods’s understanding of the case might
have changed between October 29, 2020, when he filed his first amended complaint,
and February 2, 2021, when he filed his opposition.
13 A difficult task, given the number of allegations contradicted either by the record

or by other allegations. And the task is made still more difficult by Woods’s (and his
former counsel’s) hard-to-follow writing style. The Court has given Woods ample
opportunity to retain new counsel and to replace his old counsel’s work. But the
matter must finally move forward.
14 R. Doc. No. 1, at 3 ¶ 4.



                                            3
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 4 of 44




was hired as a “laborer” but was eventually reassigned to work as a “painter.” 15

Turner, French Market’s Executive Director, assigned defendant Smith to supervise

Woods, 16 empowering him to “discipline, suspend, [and] change [Woods’s] work

conditions.” 17

       Woods claims that “prior incidents contributed to creating a hostile working

environment towards him by staff members and employees.” 18 Smith “suspended

[Woods] for ten days without reason” despite the fact that Woods “was the primary

care provider for his terminally ill wife.” 19 Smith did so “on the basis that he was

unable to locate” Woods. 20 In reality, Smith was “not at work during the allege [sic]

time [Woods] was missing.” 21        That suspension was later overturned by the

Commission. 22 Woods “reported his concerns to Sidney, [French Market’s human

resources director,] 23 who failed to take any action on his behalf.” 24

       According to Woods, defendants “Turner, Sidney, and Smith are very light

skinned people who are bias [sic] and prejudice [sic] against him because he is dark

skinned.” 25      French Market, “Turner, Sidney and Smith discriminated against



15 Id.
16 While unclear, it appears that Woods alleges both Smith and Matthews were,
during the relevant period, his supervisors. See id. at 4 ¶ 4.
17 Id. at 3 ¶ 4.
18 Id. at 8 ¶ 4.
19 Id. at 9 ¶ 4.
20 Id.
21 Id.
22 Id.
23 Id. at 2 ¶ 2.
24 Id. at 8 ¶ 4. It is unclear how this is consistent with Woods’s allegation that the

Commission overturned the suspension.
25 Id. at 9 ¶ 4.



                                            4
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 5 of 44




[Woods] because of his color.” 26 French Market, “Turner and Sidney refused to

promote” Woods because he is “a dark-skinned black man.” 27 Turner and Sidney

treated “light-skinned employees . . . better than” they treated Woods. 28

      Woods also alleges that “Smith verbally and physically assaulted employees in

the presence of others and was recommended to anger management training which

did not deter his demeanor.” 29 “Smith [also] 30 called [Woods] and another employee

lazy shiftless N words in the presence of other employees[.]” 31 “[A]nd neither Turner

nor Sidney took any corrective action after being informed of the incident.” 32

      Additionally, Woods “reported his religious convictions and practices to Smith

and asked that his right to weekends office [sic] be recognized.” 33 When he did so,

though, Smith “changed his work schedule to compel his [sic] to work on weekend

[sic] performing other job duties besides painting.” 34 “Turner [and] Smith have




26 Id.
27 Id.
28 Id. Woods offers no evidence beyond this allegation that a similarly situated

individual was treated differently—the only allegations that could conceivably be
construed as describing such treatment concern treatment of Matthews and Smith,
Woods’s supervisors.
29 Id.
30 It is unclear from Woods’s pleadings whether this allegation refers to the same

incident as the allegation of verbal and physical abuse. It is also unclear how, if so,
Woods’s allegation that French Market “recommended [Smith] to anger management
training” is consistent with his allegation that French Market’s Executive Director
(Turner) and human resources director (Sidney) did not take “any corrective action.”
Id. at 9–10 ¶ 4.
31 Id. at 10 ¶ 4.
32 Id.
33 Id. at 9 ¶ 4.
34 Id.



                                           5
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 6 of 44




scheduled weekends off for Matthews since the termination of his employment.” 35

Moreover, while employed as a painter, Woods “was forced to work alone.” 36 But after

he was fired, French Market, Turner, and Smith “formed a paint crew to fulfill his

job duties and responsibilities.” 37

       Woods adds that “Turner authorized and commissioned Smith to harass him

during his tenure of employment.” 38 Turner also failed to take “corrective action to

ensure his rights as an employee.” 39 Moreover, the City, French Market, “Turner or

Sidney knew of the violations going on or should have known of the violations going

on, [and] had the power to prevent the violations[, but] chose not to prevent civil and

criminal violations against him.” 40

       On August 23, 2019, Woods was not scheduled to work, but came in to bring

“his application for leave of pay” to Matthews, his acting supervisor. 41 Matthews was

on the phone when Woods arrived. 42 Woods “entered . . . [Matthews’s office] and

placed the leave form on [Matthews’s desk]” for processing. 43       The interruption

enraged Matthews, who “threw the leave [form] on the floor.” 44 Woods bent down to




35 Id. at 10 ¶ 4. The Court assumes Woods is referring to his own termination. It is
unclear, though, what role (if any) Smith plays in supervising Matthews.
36 Id.
37 Id. at 9 ¶ 4.
38 Id. at 10 ¶ 4.
39 Id.
40 Id.
41 Id. at 4 ¶ 4. Woods describes this as “a protected activity”—though it is unclear in

what sense. Id.
42 Id.
43 Id.
44 Id.



                                          6
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 7 of 44




pick up the form, at which point he saw “Matthews . . . standing over him with a

screwdriver in one hand and [a] radio in the other hand in an attack position.” 45

Woods feared he would lose his life or suffer “bodily injuries.” 46 Acting on this fear,

he “reflex reacted and subdued” Matthews “by grabbing his hand and pushing him

against the wall.” 47 The incident ended as quickly as it began, and Matthews told

Woods that he “thought [they] were playing.” 48 The two left the office together and

rode the elevator upstairs to copy Woods’s leave form, then returned, also using the

elevator. 49 Matthews did not report the incident to French Market security or Sidney,

despite both being nearby. 50

      The same day, Turner sent Woods a notice of termination, alleging that he

violated Civil Service Rule XI.1.1; 51 Smith “never contacted” Woods regarding the

firing. 52 On August 26, 2019, Woods appealed his termination to the Commission. 53

On September 5, 2019, after a hearing was scheduled, Woods received a “Notification



45 Id.
46 Id.
47 Id.
48 Id.
49 Id.
50 Id.   Woods’s complaint states that “he” never reported the incident, without
specifying whether he is referring to himself or Matthews. Common sense suggests
Woods meant Matthews.
51 Id. at 5 ¶ 4; see R. Doc. No. 28-3 (the original termination notice, appended to

defendants’ motion to dismiss). The Court notes that it can consider this document
in ruling on the 12(b)(6) motion. See Collins v. Morgan Stanley Dean Witter, 224 F.3d
496, 498–99 (5th Cir. 2000) (“not[ing] approvingly . . . that various other circuits”
allow district courts to consider such documents “if they are referred to in the
plaintiff’s complaint and are central to [his] claim” as this assists both the plaintiff
and the court).
52 R. Doc. No. 1, at 5 ¶ 4.
53 Id.



                                           7
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 8 of 44




of Emergency Suspension and Notice of Pre-Termination Hearing,” 54 informing him

that he was being suspended without pay for thirty days beginning August 29, 2019

and that a pre-termination hearing would be held September 11, 2019. 55 Woods

alleges that Turner drafted the document “informing after termination.” 56

      At some point after Woods’s initial termination, defendant Robins, an attorney

for the City, “made contact with him . . . and solicited him to agree to” waive his

appeal of his initial termination. 57 She “refused to identify herself” while doing so, in

an attempt to “disguise[] herself . . . and her representation of [French Market] and

Turner . . . prior to completion of suspension date [sic] in attempt [sic] to correct the

wrongful termination.” 58

      On September 11, 2019, Robins “improperly influenced” the Commission to

dismiss Woods’s initial appeal as moot “on the basis [that] his termination was

rescinded on September 5, 2019.” 59 She also prevailed on the Commission to “remove



54 Id. The complaint can be read to suggest that Turner drafted the second notice of
termination on September 5, 2019 and Woods received it on September 20, 2019—
though it is not clear why that would be, or how Woods would be aware of the gap.
Id.
55 See R. Doc. No. 28-5 (copy of notice appended to defendants’ motion to dismiss). As

explained previously, the Court can consider this document. See Collins, 224 F.3d at
498–99.
56 R. Doc. No. 1, at 5 ¶ 4. It is unclear what this means.
57 Id. at 6 ¶ 4.
58 Id. Woods does not explain how he learned of Robins’s identity—or how her

representation of the defendants was unclear during her alleged efforts to renegotiate
his employment status on their behalf.
59 Id. The Court suspects this is a reference to a second letter sent by Turner to Woods

on September 5, 2019, informing him that his previous termination had been
rescinded and that he would be paid for the days he was scheduled to work prior to
his suspension. Defendants appended a copy of this letter to their motion to dismiss.
R. Doc. No. 28-4. And the sequence of events alleged by Woods is hard to understand

                                            8
       Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 9 of 44




his appeal from the docket.” 60 She did so by emailing Stacie E. Joseph (“Joseph”),

“requesting a continuance of the hearing set for appeal on October 24, 2019, due to

City    attorney   mandatory    in-service   meeting.” 61    She    also   “fraudulently

misrepresented to [Joseph] that appeal no. 9067 had been resolved on the basis of an

agreement with [Woods] or withdrawal of [his] disciplinary action.” 62

        On September 23, 2019, “Robins represented to [Joseph] that[] she would file

[an] MSD 63 to [Woods’s] appeal requesting removal of the appeal and [that] the

matter be placed before the Commission when she file [sic] the MSD.” 64 However,

she never filed the MSD. 65




absent a rescission of his initial termination. Why would a second termination be
necessary? However, the letter is not explicitly referenced in either complaint. And
the parties vigorously contest whether the initial termination was rescinded. See,
e.g., R. Doc. No. 36, at 14 (Woods’s opposition, stating that he “never conceded to being
reinstated by [French Market] or being notified of a second termination”). Therefore,
for purposes of the 12(b)(6) motion the Court can neither consider the document nor
assume that Woods’s initial termination was rescinded.
60 R. Doc. No. 1, at 6 ¶ 4.
61 Id. Joseph’s role and the sequence of events involving the Commission are both

unclear from Woods’s complaints.
62 Id.    It is unclear to the Court how Robins’s representation that the initial
disciplinary action had been rescinded was fraudulent, as the record clearly indicates
that the City rescinded the termination. See R. Doc. No. 28-4 (September 5, 2019
letter notifying Woods that his termination had been rescinded and that he would be
receiving backpay, submitted by the defendants as an exhibit). However, the Court
must accept Woods’s allegation as true and cannot consider the contents of the
defendants’ exhibits that are not referenced in Woods’s pleadings for purposes of this
Rule 12(b)(6) motion.
63 R. Doc. No. 1, at 6 ¶ 4. Woods’s complaint does not explain what an “MSD” is—or

its significance to his claims.
64 Id.
65 Id. It is unclear how the Commission could be misled into thinking a document

had been filed with it.

                                             9
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 10 of 44




      After receiving a second termination letter, dated September 20, 2019, 66

Woods “was compelled to file a second appeal to [the Commission] to challenge the

validity and veracity of the adverse employment action being imposed upon him by”

the “conspiratorial, discriminatory, and unlawful employment practices” of Robins

and Turner. 67

      On November 21, 2019, the Commission held a hearing on that appeal. 68

“During the hearing, it was ascertained that[] Turner and Sidney collaborated to file

the notice of terminations predicated on their conjectures and perceptions of the event

between Matthews and” Woods, and that neither they nor Smith had investigated

the incident. 69   Matthews offered “conflicting testimony under oath” about the

incident and the events that followed. 70

      Woods alleges that, this hearing and the pending ruling notwithstanding, the

“defendants acted in concert to deprive and deny [him of] his freedom of speech to

contest the allegations made against him.” 71     They also “falsely and wrongfully

terminated his employment without providing [him] a right to confront his accusers

and evaluate the evidence against him” before he was fired. 72




66 R. Doc. No. 28-6 (second termination letter).
67 R. Doc. No. 1, at 7 ¶ 4.
68 Id. According to the parties, the Commission has not ruled on Woods’s appeal.
69 Id. While the Court may consider the transcript of this hearing provided by the

defendants, it declines to do so, as the transcript’s substance appears contested.
70 Id.
71 Id.
72 Id.



                                            10
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 11 of 44




      Following the hearing, French Market management “celebrated by”

announcing Woods’s termination at “a group meeting at [a French Market] facility

before the employees.” 73 Summarizing the sequence of events, Woods concludes that

the defendants’ “justification for his termination is pretextual” and that they

“concocted a scheme falsely accusing [him] of criminal activities, summoned N.O.P.D.

to arrest him, 74 and publicized and disseminated false statement [sic] with the

knowledge of its falsity.” 75 He explains that this conspiracy “constitutes [a] violation

of Civil Service Rules and [French Market’s] Employment policies” as well as a

“violation of his civil liberty and right to freedom of speech and right to redress of his

grievance in violation of” the First Amendment and Article I § 22 of the Louisiana

Constitution. 76

      Woods adds that the defendants “failed to provide [his] procedural and

substantive due process” and violated his right to equal protection under the 14th

Amendment and Article I § 2 of the Louisiana Constitution. 77




73 Id.
74 Id. at 8 ¶ 4. Woods does not identify the point at which the police were called.
Woods’s opposition suggests that it happened when he returned to work on August
26, 2019. R. Doc. No. 64, at 6. But the Court cannot consider factual allegations
raised for the first time in opposition to the motion. See supra.
75 R. Doc. No. 1, at 8 ¶ 4.
76 Id.
77 Id. Because Woods makes no further argument in support of—and the defendants

have therefore not offered any response—claims relating to equal protection and
substantive due process, the Court will assume Woods is asserting only a procedural
due process claim. Woods’s allegation, such as it is, is far too vague for the Court to
do anything else.

                                           11
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 12 of 44




      After arguing that the City and French Market are responsible for the actions

of their employees, Woods “contends that[] [French Market]’s Executive Director,

Director of Human Resources and Staff Supervisor constitutes 78 an abuse of rights

strictly deployed to cause injuries to his personal and property.” 79 In doing so,

defendants “intentionally inflicted emotional distress on” Woods, causing him

“mental anguish.” 80

      Woods also concludes that “defendants acted in concert to retaliate against him

because he exercised his protected right for work-place violations imposed on him by

Turner, Smith and now Matthews.” 81 He “contends that[] defendants acted in concert

and conspired to terminate his employment.” 82 Finally, Woods argues that Robins’s

conduct is unethical and is a violation of Louisiana’s Professional Code of Conduct. 83

And he adds that, because of the ongoing Commission proceedings, the “defendants’

actions are continuous requiring [the Court’s] intervention” and that “without court

intervention[,] social, economic, personal and property damages suffered as a result

of defendants[’] violation[s] against [him] will perpetuate.” 84

      Woods’s original complaint sets forth a claim of racial discrimination under

Title VII and 42 U.S.C. § 1981, claiming that the defendants unlawfully terminated




78 The Court interprets this, based on the context, to mean ‘perpetrated’—though
Woods’s exact point is unclear.
79 Id. at 11 ¶ 4.
80 Id.
81 Id. at 10 ¶ 4.
82 Id.
83 Id. at 11 ¶ 4.
84 Id.



                                           12
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 13 of 44




him, retaliated against him, failed to promote him, and perpetuated a hostile work

environment. 85 It also alleges that Woods exhausted his administrative remedies

with the EEOC and received a right to sue letter in EEOC charge No. 461-2019-

02807. 86

       Woods’s amended complaint adds the following allegations:

       Woods “applied for a supervisory position with French Market [and] was

qualified for the position, but the entity refused to promote him . . . . French Market’s

hiring practice was such that White, light-skinned, and Hispanic employees were

treated more favorably than dark skinned and Black employees.” 87 Woods “was

denied promotional opportunities for which he was qualified.” 88 Woods adds that he

“was classified as a painter and assigned to work solely as a ‘one-man crew’ on

weekdays and as a maintenance technician on weekends” and that this

“contravene[d] La. Rev. Stat: 23:332.” 89

       Woods also adds a claim that he “was a civil service employee with a protected

right and interest in his job position entitling him to a grievance process prior to

termination, but was denied his protected right by” the defendants, except the City. 90

       Additionally, Woods adds to his original prayer for relief that he “exercised his

freedom of speech by reporting to [Sidney] that[] [Turner] delegated authority to




85 Id. at 11–12 ¶¶ 5–7.
86 Id. at 12 ¶ 7.
87 R. Doc. No. 27, at 2 ¶ 3.
88 Id.
89 Id.
90 Id. at 2 ¶ 4.



                                            13
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 14 of 44




[Smith] to monitor his activities and fire him for any reason.” 91 “The administration

and management targeted [Woods] without justification and retaliated by wrongfully

terminating his job position.” 92 Woods claims that this action by Turner, Sidney, and

Smith violated his “protected rights under the First Amendment, 42 U.S.C. §§ 1983

and 2000e-3.” 93

      Woods also alleges that he “was terminated for committing a criminal act on

the job site” and that therefore, by terminating him in the way they did, “under the

U.S. Constitution 14th Amendment Due Process Clause, defendants deprived and

denied his protected constitutional right to confront his accuser and obtain evidence

of his charges prior to terminating his employment with [French Market].” 94 He adds

that “he was entitled to a grievance process prior to termination, but was deprived of

his right by individuals operating under color of law prior to taking adverse

employment actions against him . . . . [and] deprived plaintiff of his job and fringe

benefits without due process of law.” 95

      Woods also claims that, in violation of “42 U.S.C. 1985(3) . . . [Turner, Sidney,

Robins, and Smith] had an agreement of mind to conspire and collude to unlawfully

terminate” Woods’s employment. 96 They did so by “conduct[ing] esoteric and ex parte

meetings and communications with each other, [Matthews] and another employee




91 Id. at 2 ¶ 5.
92 Id. It is unclear from the amended complaint what provoked this ‘retaliation.’
93 Id. at 2–3 ¶ 5.
94 Id. at 3 ¶ 6.
95 Id.
96 Id. at 3 ¶ 7.



                                           14
     Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 15 of 44




without [Woods’s] knowledge, fabricat[ing] and disseminat[ing] false notice of

termination letters97 presumptively accusing him of criminal assault on his

supervisor[] [and] terminating his employment.” 98 They also “improperly influenced

[the Commission] to cancel [Woods’s] original complaint filed with the Commission to

redress his grievances.” 99

         Woods’s amended complaint also adds allegations in support of his Title VII

claim.    He “contends that, during his tenure of employment, he applied for a

supervisory position (maintenance supervisor) with [French Market], for which he

was qualified.” 100 However, French Market’s “administrators and managers” refused

to promote him. 101 By way of comparison, Woods alleges that Smith, who “was an

inventory clerk” was “hired or promoted to Head Supervisor without sufficient

credentials or experience for the job position.” 102 Woods claims that this was the

result of French Market’s discriminatory practices, which favor “White, light skinned

and non-black employees.” 103 He adds, without further explanation, that “he was

treated differently from similarly situated employees because of his race/color.” 104




97  The record (and common sense) suggests that the letters were not, in fact,
“fabricated;” indeed, the fact that Woods was terminated is the basis of the instant
litigation. Nor is it clear how an entity could fabricate a letter terminating an
employee. Is Woods suggesting he was not actually fired?
98 Id.
99 Id. at 4 ¶ 7.
100 Id. at 4 ¶ 8.
101 Id.
102 Id. Unsurprisingly, Woods offers no explanation for his allegation that Smith was

unqualified.
103 Id.
104 Id.



                                          15
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 16 of 44




       Woods adds a cause of action that he describes as “Harassment and Hostile

Work Environment.” 105 In support of this claim he alleges that, while employed by

French Market, he “was compelled to file multiple complaint[s] with [the

Commission] for illegal suspensions charged against him by [Smith] and [Turner]

with the approval of [Sidney].” 106 He adds that he “successfully prevailed on all

complaints filed against him.” 107 Additionally, “while performing in the course and

scope of his job duties[, he] was monitored and criticized for his work performance as

being sloppy by [Turner].” 108 He was also “called a ‘Lazy Monkey A__ N_____’ by

[Smith] in the present [sic] of co-workers on the job site without corrective action or

disciplinary action taken against him.” 109    Smith also “physically assaulted co-

workers in the present [sic] of other employees and [Sidney], who failed to take

disciplinary actions against him.” 110 “Smith continued his abusive behavior against

[Woods] due to his favored position with management as he fabricated and falsified

criminal charges against Woods, 111 and obtained the assistance of [Robins] and

approval from [Turner] to terminate his employment.” 112




105 Id. at 4 ¶ 10.
106 Id.
107 Id.
108 Id. at 5 ¶ 10.
109 Id.
110 Id.
111 Again, Woods does not explain what these criminal charges were.
112 Id. The Court notes that this directly contradicts Woods’s claim in his initial

complaint that Turner and Matthews terminated Woods without consulting Smith.

                                          16
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 17 of 44




       Smith also “subjected [Woods] to intimidating and threatening employment

tactics in structuring his work schedule.” 113      Smith told Woods “that[] he was

purposefully trying to harm him when he arbitrarily changed his work schedule to

prevent Woods from participating in his religious practices to cause harm to him and

his severely infirm wife.” 114

       For his part, Matthews “falsified facts of the incident” that led to Woods’s

firing. 115 Specifically, Matthews “failed to disclose that . . . he threw [Woods’s] leave

document on the floor, . . . was on a personal call engaged in a heated dispute . . .

[and] put down his phone and picked up a screwdriver and radio while [Woods] was

bent over picking up the leave form.” 116 Woods re-alleges that he, acting “in self-

defense, restrained [Matthews] to protect himself from harm.” 117          He adds that

“[d]uring the [Commission] hearing, [Matthews] testified under oath admitting he

had a radio but omitted knowledge of two notice of termination letter [sic] executed

by [Turner] (drafted by [Sidney] with assistance from [Robins]).” 118

                                           II.

       Pursuant to Rule 12(b)(6), a district court may dismiss a complaint or part of

a complaint when a plaintiff fails to set forth well-pleaded factual allegations that

“raise a right to relief above the speculative level.” See Bell Atl. Corp. v. Twombly,



113 Id.
114 Id. The Court notes that this contradicts Woods’s claim in his original complaint
that his schedule changed when his role changed.
115 Id.
116 Id.
117 Id.
118 Id.



                                           17
    Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 18 of 44




550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). The

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 547).

      A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit

the court to infer more than the mere possibility of misconduct,” then “the complaint

has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at

679 (quoting Fed. R. Civ. P. 8(a)(2)) (alteration in original).

      In assessing the complaint, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). Furthermore, “the

Court must typically limit itself to the contents of the pleadings, including

attachments thereto.” Admins. of the Tulane Educ. Fund v. Biomeasure, Inc., 08-

5096, 2011 WL 4352299, at *3 (E.D. La. Sept. 6, 2011) (Vance, J.) (citing Collins, 224

F.3d at 498). “Dismissal is appropriate when the complaint ‘on its face show[s] a bar

to relief.’” Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (quoting Clark

v. Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)) (alteration in original).

                                           III.

      The Court has identified numerous claims in Woods’s amended complaint; the

Court will set forth the law, arguments, and analysis for each claim in turn. First,



                                           18
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 19 of 44




though, a word regarding the ongoing proceedings before the Commission. The

defendants have intermittently argued that this Court is without jurisdiction to hear

some of Woods’s state law claims because the Commission has exclusive jurisdiction.

Even though this argument is jurisdictional, the Court need not reach it. That is

because the Court dismisses all of Woods’s federal claims, and, in the absence of any

remaining federal claims, declines to exercise supplemental jurisdiction over Woods’s

state law claims under 28 U.S.C. § 1367. 119

       This leaves Woods with the following claims: 120

       1.    Title VII race discrimination based on Woods’s termination, and
       French Market’s failure to promote him, and a hostile work
       environment. 121

       2.    Race discrimination in violation of 42 U.S.C. § 1981 based on his
       termination.

       3.    Religious discrimination and retaliation under Title VII.

       4.    Violations of the First Amendment related to his termination,
       brought under 42 U.S.C. § 1983, with the individual defendants sued in
       both their individual and official capacities.


119 Separately, as explained infra, though, it concludes that Woods’s federal
procedural due process claim is not ripe because of the ongoing Commission
proceedings.
120 Woods’s original complaint also included references to a number of Louisiana torts,

including slander and intentional infliction of emotional distress. These claims do
not appear to have been reasserted in the amended complaint and were not addressed
in the motion to dismiss. To the extent Woods is still asserting them, the Court
declines to exercise supplemental jurisdiction under 28 U.S.C. § 1367.
121 Woods’s replacement opposition appears to raise a Title VII/§ 1981 retaliation

claim, though it is unclear what for. R. Doc. No. 64, at 19–21. This is the first time
Woods has asserted such a claim (though he has raised a First Amendment
retaliation claim). Such a claim cannot be raised in an opposition memorandum, and
certainly not one filed months after an amended complaint. The Court has given
Woods ample opportunity to amend; he has not availed himself of it. His Title VII/§
1981 retaliation claims will be dismissed without prejudice.

                                          19
    Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 20 of 44




      5.    Violations of the Fourteenth Amendment related to his
      termination, brought under 42 U.S.C. § 1983.

      6.     A conspiracy in violation of 42 U.S.C. § 1985.


      A. Title VII Race Discrimination

      Woods alleges that the defendants discriminated against him in violation of

Title VII by (1) terminating him; (2) failing to promote him; and (3) perpetrating a

hostile work environment.

      1. Administrative Exhaustion

      Before reaching the merits of Woods’s Title VII claims, the Court notes that

his failure-to-promote claim must be dismissed for failure to administratively

exhaust.

      “Title VII requires employees to exhaust their administrative remedies before

seeking judicial relief.” McClain v. Lufkin Indus., 519 F.3d 264, 273 (5th Cir. 2008).

“Exhaustion occurs when the plaintiff files a timely charge with the EEOC and

receives a statutory notice of right to sue.” Ganheart v. Brown, No. 17-43, 2017 WL

3991182, at *2 (E.D. La. Sept. 11, 2017) (Africk, J.) (quoting Taylor v. Books A Million,

Inc., 296 F.3d 376, 378–79 (5th Cir. 2002)).           The Court “lacks subject matter

jurisdiction over any claims for which plaintiff did not exhaust his administrative

remedies.” Ekaidi v. Bd. of Supervisors of the S. Univ. Sys., No. 16-7523, 2017 WL

699821, at *2 (E.D. La. Feb. 22, 2017) (Africk, J.) (citing Tolbert v. United States, 916

F.2d 245, 247 (5th Cir. 2002)). “‘Each incident of discrimination and each retaliatory

adverse    employment    decision’   constitutes   a    separate   actionable   ‘unlawful


                                           20
       Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 21 of 44




employment practice’ for which administrative remedies must be exhausted.” Id.

(quoting Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002)) (alteration

omitted). “Each discrete act—such as ‘termination, failure to promote, denial of

transfer, or refusal to hire’—must be timely challenged and exhausted before the

Court will consider that act as the basis for an independent claim.” Id. (quoting

Morgan, 536 U.S. at 114)). These discrete acts are typically “easy to identify” in an

EEOC charge. Brooks v. Firestone Polymers, LLC, 70 F. Supp. 3d 816, 837 (E.D. Tex.

2014) (quoting Morgan, 536 U.S. at 114).

         “Courts should not condone lawsuits that exceed the scope of EEOC

exhaustion, because doing so would thwart the administrative process[.]” McClain,

519 F.3d at 273.        However, “the scope of an EEOC charge should be liberally

construed for litigation purposes” because Title VII was designed to protect laymen.

Id. (citing Sanchez v. Standard Brands, Inc., 519 F.2d 455, 465 (5th Cir. 1970)).

Therefore, courts in the Fifth Circuit attempt to construe administrative charges in

terms of the investigation that can reasonably be expected to grow out of them. See

id. However, if the EEOC charge fails to mention the relevant facts, courts cannot

consider the claims. See Brooks, 70 F. Supp. 3d at 842.

         Defendants acknowledge that Woods filed an EEOC charge 122 but note that it

“fails to mention” that he was denied a promotion. 123 Because of this, they argue,

Woods is foreclosed from bringing the claim now.




122   R. Doc. No. 1, at 15–17 (notice of right to sue and original charge).
123   R. Doc. No. 28-2, at 9.

                                             21
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 22 of 44




       Woods’s opposition is quite difficult to understand, but it does offer a

conclusory statement that he “exhausted his administrative remedy [sic] prior to

seeking court intervention with EEOC and received a letter of right to sue.” 124 It

offers no other argument that could be construed as responding to the defendants’

administrative exhaustion claim regarding his promotion claims.

       Woods’s EEOC charge neither mentions that he was denied a promotion nor

alludes to the facts that would support such a claim. 125 Because of this, the failure

to promote claim must be dismissed.

       2. Merits – Title VII Disparate Treatment and Hostile Work Environment 126

       Disparate Treatment

       Both Woods and the defendants analyze the sufficiency of his Title VII claims

under the burden shifting analysis prescribed by McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), for cases in which a plaintiff relies on circumstantial evidence. 127

While the Court will accept this as an acknowledgment from Woods that his evidence

is circumstantial, not direct, it must conclude that the parties are applying the wrong




124 R. Doc. No. 64, at 6.
125 R. Doc. No. 1, at 15–17.
126 The Court notes that Woods acknowledged in his opposition that (as the

defendants argue) Title VII claims cannot be raised against employees, only
employers. R. Doc. No. 64, at 23. That is largely true. See, e.g., Zeng v. Texas Tech
Univ. Health Science Center at El Paso, 836 F. App’x 203, 208 (5th Cir. 2020) (“[A]
Title VII suit against an employee is actually a suit against the corporation.”)
(quoting Indest v. Freeman Decorating, Inc., 164 F.3d 258, 262 (5th Cir. 1999)).
Because Woods has also sued French Market and the City, the Court will continue
with its analysis of his claims on the merits.
127 R. Doc. No. 28-2, at 7–8 (setting forth that standard and arguing Woods failed to

state a prima facie case); R. Doc. No. 64, at 17–18 (setting forth the same standard).

                                           22
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 23 of 44




standard. The Fifth Circuit has clearly stated that “a plaintiff need not make out a

prima facie case of discrimination in order to survive a Rule 12(b)(6) motion to dismiss

for failure to state a claim.” Stone v. Louisiana Dep’t of Revenue, 590 F. App’x 332,

339 (5th Cir. 2014) (quoting Raj v. Louisiana State Univ., 714 F.3d 322, 331 (5th Cir.

2013)). However, Woods still must “plead sufficient facts on all of the ultimate

elements of a disparate treatment claim to make his case plausible.” Chhim v. Univ.

of Texas at Austin, 836 F.3d 467, 470 (5th Cir. 2016) (citing Raj, 714 F.3d at 331).

The appropriate question at the motion to dismiss stage is whether Woods “has

‘pleaded factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.’” Stone, 590 F. App’x at 339

(quoting Iqbal, 556 U.S. at 678) (alteration omitted).

       “The Fifth Circuit has explained [that] ‘there are two ultimate elements a

plaintiff must plead to support a disparate treatment claim under Title VII: (1) an

adverse employment action, (2) taken against a plaintiff because of her protected

status.’” Barthelemy v. CHS-SLE LAND, L.L.C., No. 19-10086, 2020 WL 3605931, at

*6 (E.D. La. July 2, 2020) (Brown, C.J.) (quoting Cicalese v. Univ. of Texas Med.

Branch, 924 F.3d 762, 767 (5th Cir. 2019) (internal quotations omitted)).

       The scope of Woods’s disparate treatment claim is unclear. His opposition,

however, focuses on his claims that the defendants discriminated against him by (1)

failing to promote him 128 and (2) terminating him. 129       The Court has already



128 R. Doc. No. 64, at 17 (“[French Market] took adverse employment action firing him
for an alleged criminal act[.]”).
129 See, e.g., id. (“[Woods] was not promoted because of his race Black.”).



                                          23
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 24 of 44




dismissed his failure to promote claim because it was not exhausted. The question,

then, is whether he states a claim based on his termination.

       The defendants apparently concede that termination is an adverse

employment action for purposes of Title VII, 130 but they argue that Woods’s claim

fails because the complaints “do not include any allegation that he was replaced by

someone outside of his protected class.” 131 His “conclusory allegations that he was

treated less favorably than other white, Hispanic and light-skinned employees . . . .

fail to articulate the requisite amount of detail . . . to meet the pleading standard for

a Title VII racial discrimination claim.” 132

       Woods has clearly alleged an adverse employment action—his termination.

And, as explained, defendants are incorrect that he must, at this stage, allege that he

was replaced by someone outside his protected class. That is simply one way of

establishing that defendants’ reasons for the termination were discriminatory.

       However, the defendants are correct that, aside from conclusory allegations

that “defendants conspired and colluded to unlawfully terminate his employment on

the basis of his race/color,” 133 the complaints lack any facts from which the Court

might “draw the reasonable inference that the defendant is liable for the misconduct

alleged.” See Stone, 590 F. App’x at 339 (quoting Iqbal, 556 U.S. at 678). Woods’s

allegations about the defendants’ failure to promote him (arguments which are,




130 They are correct.
131 R. Doc. No. 28-2, at 10.
132 Id.
133 R. Doc. No. 27, at 4 ¶ 7.



                                           24
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 25 of 44




themselves, largely conclusory) are unrelated to his termination, which Woods

acknowledges occurred following a workplace scuffle. His allegation that defendants

Turner, Sidney and Smith “are very light skinned people who are bias[ed] and

prejudice[d] against him because he is dark skinned” is conclusory. 134 And, while

Woods alleges that Smith directed a reprehensible racial epithet in the presence of

co-workers, no reasonable person could conclude from this alone that the individual

defendants, French Market, and the Cty engaged in a conspiracy to fire him because

he is “dark skinned.” For this reason, Woods’s disparate treatment claim fails. 135

       Hostile Work Environment

       As noted above, McDonnell Douglas does not apply to Title VII claims at the

motion to dismiss stage. See Raj, 714 F.3d at 331. Instead, “[t]o state a claim for

hostile work environment, a plaintiff must allege ‘that an employer has created a

working environment heavily charged with . . . discrimination.’” Conner v. Orleans

Parish Sheriff’s Office, No. 19-561, 2019 WL 4393137, at *3 (E.D. La. Sept. 13, 2019)

(Barbier, J.) (quoting Raj, 714 F.3d at 330–31) (internal quotation omitted). “In

determining whether a workplace constitutes a hostile work environment, courts

must consider the following circumstances: the frequency of the discriminatory




134 R. Doc. No. 1, at 9 ¶ 4. Woods’s complaint includes a number of similarly
conclusory allegations of racial bias.
135 Woods’s supplemental opposition adds allegations that defendant Smith was not

fired despite assaulting and battering a coworker, presumably in an effort to identify
a comparator for purposes of Title VII. R. Doc. No. 64, at 17. Setting aside the obvious
ways in which Smith, Woods’s supervisor, is ill-suited to be a comparator for purposes
of Title VII, allegations raised for the first time in an opposition are not properly
before the Court for purposes of a 12(b)(6) motion. See supra.

                                          25
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 26 of 44




conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Id. (quoting Whitlock v. Lazer Spot, Inc., 657 F. App’x 284, 287 (5th

Cir. 2016) (per curiam)).

       The defendants argue that Woods has failed to establish a prima facie claim of

a hostile work environment based on race because the “one sentence in the complaint

where [Woods] was subjected to being called a racial epithet” offers “no specific details

or facts . . . regarding this allegation including that the harassment affected a term,

condition or privilege of [Woods’s] employment.” 136 The defendants also point out

that offensive utterances alone cannot establish hostile work environment claims. 137

       In opposition, Woods argues that he has stated a hostile work environment

claim because (1) Turner targeted him for termination and “compelled [him] to

function in separate discipline as a painter and maintenance man without pay

differential without weekends off;” 138 (2) he was “compelled to tolerate racial epithets

by [Smith];” 139 (3) “falsely accused of stealing time and suspended by [Smith];” 140 (4)

“denied right to file job related grievances against [Turner and Smith] by [Sidney];” 141

and (5) harassed by virtue of “[Robins] disguising her identity fabricating and

falsifying a rescind agreement with [Woods].” 142 Woods adds that he perceived this



136 R. Doc. No. 28-2, at 11.
137 Id. at 11–12 (citing Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57 (1986)).
138 R. Doc. No. 64, at 22.
139 Id.
140 Id.
141 Id.
142 Id.



                                           26
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 27 of 44




conduct as offensive and that it was “motivated by the fact that [he] is Black / light

skinned.” 143 He also claims that Turner, Sidney, and Smith’s conduct “was [so] severe

and pervasive that co-workers were offended by the mistreatment.” 144

       In reply, the defendants point out that the only allegation related to hostile

environment included in either of the complaints that involved obviously racially-

motivated conduct was the use of a single racial epithet by Smith. 145 They also argue

that the new allegations do not appear related to race in any way but rather, take

“issue . . . with the management and work schedule structure of [French Market].” 146

       Once again, the defendants’ assertion that Woods must put forth a prima facie

case is incorrect. They are also incorrect that Woods’s allegation regarding the racial

epithet he was subjected to was conclusory. His amended complaint details the

substance of the epithet, when it was uttered, and provides relevant context (that




143Id. The Court is confused by this, as it understands the gist of Woods’s bias
arguments to be that the defendants are “very light skinned people” who dislike him
because he is “dark-skinned.” R. Doc. No. 1, at 9 ¶ 4. Or perhaps because he is
“black,” id., though this is confusing because his EEOC charge alleges that Turner is
“Black.” Id. at 16.

Relatedly, the Court observes that, though the parties have treated this as a ‘race
discrimination’ claim, it is better thought of as a ‘color discrimination’ or ‘race/color
discrimination’ claim, in light of Woods’s arguments that skin tone motivated the
discrimination he experienced. The Fifth Circuit has acknowledged Title VII claims
based on ‘color discrimination,’ see Khalfani v. Balfour Beatty Communities, LLC, 595
F. App’x 363, 365 (5th Cir. 2014) (affirming summary judgment but recognizing a
claim of “race/color discrimination”), though the point is academic because Woods’s
claims fail for other reasons.
144 R. Doc. No. 64, at 22.
145 R. Doc. No. 73, at 6.
146 Id. at 6–7.



                                           27
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 28 of 44




coworkers heard and that Smith was not reprimanded). That is not the stuff of a

conclusory allegation.

       However, the defendants are correct that a single utterance of a racial epithet,

despicable as it is, cannot support a hostile work environment claim. See, e.g., Curry

v. Lou Rippner, Inc., No. 14-1908, 2015 WL 2169804, at *4 (E.D. La. May 8, 2015)

(Brown, J.) (“[C]ourts in the Fifth Circuit have dismissed similar claims under Rule

12(b)(6) where the only perceived conduct alleged in the complaint was a single

incident or offensive remark.” (citing cases)); see also Mosley v. Marion Cnty., 111 F.

App’x 726, 728 (5th Cir. 2004) (finding three uses of racial slurs insufficient to survive

summary judgment). And the only other allegations in either complaint that seem

conceivably tied to Woods’s claim of a hostile work environment based on race is that

(1) “Smith . . . continued his abusive behavior against” Woods; 147 (2) that Turner

monitored Woods’s work and called it “sloppy;” 148 and (3) that Woods was “compelled

to file multiple complaints . . . for illegal suspensions charged against him by [Smith

and Turner] with the approval of [Sidney]. 149 The first of these allegations is too

vague to be helpful—what abusive behavior? And the second and third offer no hint

of an unlawful hostile work environment based on Woods’s color or race, particularly

given Turner and Smith’s supervisory roles, Sidney’s role as a human resources




147 R. Doc. No. 27, at 5 ¶ 10.
148 Id. Woods also alleges that Smith physically assaulted other employees but does
not explain how this was related to race or how it affected his employment, rendering
it irrelevant. Id.
149 Id. at 4 ¶ 10. Again, this seems directly at odds with Woods’s assertions that

Sidney prevented him from taking this action.

                                           28
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 29 of 44




professional, and Woods’s employment as a painter. Woods has not stated a claim of

a hostile work environment.

       B. Race Discrimination in Violation of 42 U.S.C. § 1981

       Woods’s original complaint appeared to raise claims of race discrimination in

violation of both Title VII and § 1981. 150 While his amended complaint makes no

mention of § 1981, his opposition argues that the defendants violated § 1981 by failing

to promote him and by firing him. 151 Defendants have construed Woods’s complaints

as an effort to state a claim arising from Woods’s termination—though they

acknowledge in their reply the possibility that Woods is now also attempting to raise

his ‘failure to promote’ argument as a § 1981 claim. 152 As explained supra, the Court

will not allow Woods to assert new claims in his opposition. Any § 1981 claim based

on a ‘failure to promote’ is to be dismissed without prejudice to its being timely

asserted in a subsequent action.

       The Court will, however, address the claim arising from Woods’s termination.

As the defendants point out, the Fifth Circuit has repeatedly stated that the “analysis

of employment discrimination claims under Title VII and § 1981 is ‘identical,’ because

‘the only substantive differences’ between the two statutes are ‘their respective

statutes of limitations and the requirement under Title VII that the employee

exhaust administrative remedies.’” Chen v. Oschner Clinic Found., 630 F. App’x 218,

227 (5th Cir. 2015) (quoting Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 992



150 R. Doc. No. 1, at 2 ¶ 3; id. at 11 ¶ 5.
151 R. Doc. No. 64, at 16–18.
152 R. Doc. No. 73, at 6.



                                              29
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 30 of 44




(5th Cir. 2005). 153   The Court concludes, therefore, that Woods’s § 1981 claim

regarding his termination fails for the same reasons his Title VII claim based on the

same adverse employment action fails—because Woods has not offered anything but

vague and conclusory allegations that his termination was race-based.

       C. Religious Discrimination Under Title VII and § 1981

       Woods’s amended complaint contains numerous allegations that would appear

to support a claim of religious discrimination under Title VII—but offers no hint as

to the actual claim these allegations support. 154 The defendants, referencing the

original complaint, treated this allegation as potentially stating a claim under Title

VII and § 1981. 155 They argue (1) that Woods’s EEOC charge makes no mention of

religious discrimination, meaning he has not satisfied Title VII’s exhaustion

requirement 156 and (2) that § 1981 does not address religious discrimination. 157

Woods’s opposition argues that he “exhausted his remedies and filed a complaint with

EEOC alleging that[] he was aggrieved by unlawful employment practices of [the City




153 There are some exceptions to this observation. In a reply to Woods’s opposition,
the defendants identify one of them, pointing out for the first time that Woods cannot
bring a § 1981 claim against the City and French Market, as well as the other
defendants in their official capacities, because the statute does not provide a cause of
action against local government entities independent of § 1983. R. Doc. No. 73, at 2–
3 (citing Oden v. Oktibbeha Cnty., 246 F.3d 458 (5th Cir. 2001)). While the Court is
inclined to agree, it is disinclined to rule on an argument raised for the first time in
reply against a plaintiff proceeding pro se at the time the reply was filed. For this
reason, the Court will not entertain the argument.
154 R. Doc. No. 27, at 5 ¶ 10.
155 R. Doc. No. 28-2, at 12.
156 Id.
157 Id. at 12 n.12.



                                          30
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 31 of 44




and French Market].” 158 Without explicitly acknowledging that his EEOC charge did

not reference religious discrimination, he argues that “[c]ounsel for defendant seeks

dismissal of Plaintiff religious claim on a technicality [for] . . . failure to exhaust

administrative remedy.” 159     He proceeds to accuse defense counsel of trying to

“circumvent justice” by raising a procedural defense. 160

       Woods’s    EEOC     charge       makes    no   mention   whatsoever   of   religious

discrimination. Therefore, any Title VII claim based on religious discrimination has

not been exhausted. And § 1981 does not address religious discrimination. See Rhyce

v. Martin, 173 F. Supp. 2d 521, 529 (E.D. La. 2001) (Clement, J.) (“[T]he great weight

of authority     indicates that     §    1981 applies only      to   instances of    racial

discrimination[.]”); Manzanares v. Safeway Stores, Inc., 593 F.2d 968, 971 (10th Cir.

1979) (“Section 1981 does not apply to sex or religious discrimination”). Therefore,

Woods cannot raise a claim regarding Smith’s religious discrimination against him

under either statute.

       D. Conspiracy to Unlawfully Terminate Woods in Violation of § 1985(3)

       Woods alleges that the individual defendants “had an agreement of mind to

conspire and collude to unlawfully terminate [his] employment” in violation of 42

U.S.C. § 1985(3). 161 He adds that they did this “on the basis of his race/color.” 162 In

support of the claim, Woods alleges that the individual defendants “conducted



158 R. Doc. No. 64, at 23.
159 Id. at 24.
160 Id.
161 R. Doc. No. 27, at 3 ¶ 7.
162 Id. at 4 ¶ 7.



                                                31
       Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 32 of 44




esoteric and ex parte meetings and communications with each other, Robert

Matthews and another employee without [his] knowledge, fabricated and

disseminated false notice of termination letters presumptively accusing him of

criminal assault on his supervisor, [and] terminat[ed] his employment.” 163 Woods

claims that they also “improperly influenced [the Commission] to cancel [his] original

complaint filed with the Commission to redress his grievances.” 164

         Section 1985(3) provides a private right of action to redress a conspiracy to

deprive “any person or class of persons of the equal protection of the law, or of equal

privileges and immunities under the law.” 42 U.S.C. § 1985(3). “To state a cognizable

claim under § 1985(3), [Woods] must allege that (1) a racial or class-based

discriminatory animus lay behind the conspiracy and (2) the conspiracy aimed to

violate rights protected against private infringement.”      Horaist v. Dr.’s Hosp. of

Opelousas, 255 F.3d 261, 270 (5th Cir. 2001) (citing Bray v. Alexandria Women’s

Health Clinic, 506 U.S. 263, 267–68 (1993)). Specifically, Woods must allege that

         (1) the defendants conspired (2) for the purposes of depriving, either
         directly or indirectly, any person or class of persons of the equal
         protection of the laws, or of equal privileges and immunities under the
         laws, and (3) one or more of the conspirators committed some act in
         furtherance of the conspiracy; whereby (4) another person is injured in
         his person or property or deprived of having and exercising any right or
         privilege of a citizen of the United States; and (5) the action of the
         conspirators is motivated by a racial animus.

Id. at 270 n.12 (quoting Wong v. Stripling, 881 F.2d 200, 202–03 (5th Cir. 1989))

(internal quotations omitted). “It is well settled in the Fifth Circuit that ‘mere



163   Id. at 3 ¶ 7.
164   Id. at 4 ¶ 7.

                                           32
        Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 33 of 44




conclusory allegations of conspiracy cannot, absent reference to material facts, state

a substantial claim of federal conspiracy.’” Zuniga v. Masse Contracting, Inc., 290 F.

Supp. 3d 581, 587 (E.D. La. 2017) (Milazzo, J.) (quoting McAfee v. 5th Circuit Judges,

884 F.2d 221, 222 (5th Cir. 1989)). And “the operative facts of an alleged conspiracy

under § 1985(3) must be pled with specificity.” Mays v. Bd. of Comm’rs Port of New

Orleans, No. 14-1014, 2015 WL 1245683, at *9 (E.D. La. Mar. 18, 2015) (Brown, J.);

Davis v. Hager, No. 17-10118, 2018 WL 3642007, at *3 (E.D. La. Aug. 1, 2018) (Vance,

J.) (“[C]onclusory allegations cannot support . . . claims . . . under . . . § 1985(3).”); see

also Priester v. Lowndes Cnty., 354 F.3d 414, 420 (5th Cir. 2004) (requiring specificity

in allegations of a private citizen’s involvement in a § 1983 conspiracy).

         The provision “does not itself provide any substantive rights. Instead, the

rights, privileges, and immunities protected by § 1985(3) ‘must be found elsewhere.’”

Roe v. Abortion Abolition Soc., 811 F.2d 931, 933 (5th Cir. 1987) (quoting United

Brotherhood of Carpenters, Local 610 v. Scott, 463 U.S. 825, 833 (1983)). And a

“deprivation of a right created by Title VII cannot be the basis for a cause of action

under § 1985(3).” Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S. 366, 378

(1979); see also Washington v. Atmos Energy Corp., No. 07-50296, 2007 WL 2493492,

at *1 (5th Cir. Sept. 4, 2007) (per curiam) (applying Novotny to a § 1985(3) claim by a

plaintiff who alleged a conspiracy after he was fired following a verbal dispute on the

job).




                                             33
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 34 of 44




       The defendants argue that Woods has failed to adequately state a claim and

that, even if his pleadings were adequate, he cannot use § 1985(3) to reach a violation

of Title VII. 165 Woods’s opposition does not address these arguments or the claim.

       Woods’s claim fails because, even construed liberally, his complaints fail to

offer anything more than a conclusory allegation that the conspiracy was directed at

him “on the basis of his race/color.” 166 That is a legal conclusion that does not come

close to the level of specificity required to support a federal conspiracy claim. See,

e.g., Mays, 2015 WL 1245683, at *9. And, as discussed in the context of Woods’s Title

VII and § 1981 claims, the mere fact that the alleged conspirators have a different

skin-tone than Woods is not nearly enough for a jury to conclude Woods’s termination

was race or color-based.

       Woods also fails to identify the source of the protected right that the conspiracy

allegedly violated. See Roe, 811 F.2d at 933. And, construing Woods’s filings liberally,

he is alleging that he was fired based on his race, in violation of Title VII. 167 But, a

violation of Title VII cannot support a § 1985(3) claim. See Novotny, 442 U.S. at 378.

For all these reasons, Woods’s claim fails. 168



165 R. Doc. No. 28-2, at 17; R. Doc. No. 73, at 8.
166 R. Doc. No. 27, at 4 ¶ 7.
167 Id.
168 Additionally, while not briefed by the parties, it seems likely that the fact the

conspirators were all acting as employees of French Market and the City dooms the
claim, though there are inadequate allegations in the record regarding the
relationship of those two entities and the conspirators’ employment status for the
Court to determine this conclusively. See Conner, 2019 WL 4393137, at *5
(concluding that, as agents of a single employer, alleged conspirators “constitute a
single legal entity which is incapable of conspiring with itself for the purposes of §
1985(3)” (quoting Hilliard v. Ferguson, 30 F.3d 649, 653 (5th Cir. 1994))); Notariano

                                           34
    Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 35 of 44




      E. Retaliation in Violation of the First Amendment under § 1983

      Woods alleges that the defendants “violate[d] [his] protected rights under U.S.

Constitution First Amendment 42 U.S.C. §§ 1983 and 2000e-3.” 169 Specifically, he

“exercised his freedom of speech by reporting to [Sidney] that, [Turner] delegated

authority to [Smith] to monitor his activities and fire him for any reason” and the

defendants “retaliated by wrongfully terminating his job position.” 170

      “To succeed in a First Amendment retaliation claim under § 1983, a public

employee must show: ‘(1) he suffered an adverse employment action; (2) he spoke as

a citizen on a matter of public concern; (3) his interest in the speech outweighs the

government’s interest in the efficient provision of public services; and (4) the speech

precipitated the adverse employment action.’” Wilson v. Tregre, 787 F.3d 322, 325

(5th Cir. 2015). Furthermore, as to the individual defendants, Woods “must plead

that the individual defendants’ ‘animus against [his] exercise of First Amendment

rights is a link in the causal chain that [led] to [his] firing.’” Jones v. Hosemann, 812

F. App’x 235, 239 (5th Cir. 2020) (per curiam) (quoting Sims v. City of Madisonville,

894 F.3d 632, 639 (5th Cir. 2018)) (alterations in original). And, as to the municipal

defendants, Woods must “show[] ‘a policymaker; an official policy; and a violation of

constitutional rights whose moving force is the policy or custom.’” Culbertson v.




v. Tangipahoa Parish Sch. Bd., No. 16-17832, 2019 WL 77236, at *3 (E.D. La. Jan. 2,
2019) (Milazzo, J.) (similar).
169 R. Doc. No. 27, at 3 ¶ 5.
170 Id. at 2 ¶ 5.



                                           35
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 36 of 44




Lykos, 790 F.3d 608, 628 (5th Cir. 2015) (quoting Piotrowski v. City of Houston, 237

F.3d 567, 578 (5th Cir. 2001) (quotation omitted)).

       “In determining whether an employee was speaking as part of his duties or had

stepped outside that role to speak as a citizen and thus receive First Amendment

protection, [courts] consider ‘factors such as job descriptions, whether the employee

communicated with coworkers or with supervisors, whether the speech resulted from

special knowledge gained as an employee, and whether the speech was directed

internally or externally.’” Johnson v. Halstead, 916 F.3d 410, 422 (5th Cir. 2019)

(quoting Rogers v. City of Yoakum, 660 F. App’x 279, 283 (5th Cir. 2016)).

“[C]omplaints made up the chain of command about conditions in a workplace are

often held . . . unprotected.” Id. at 423 (citing Gibson v. Kilpatrick, 773 F.3d 661, 670

(5th Cir. 2014)).

       The defendants do not assert any affirmative defense to the claims, instead

arguing that Woods has not stated a claim because he has not alleged that any

protected speech occurred. 171 Woods does not respond to this argument in detail,

arguing only that the factual allegations in his complaint “collectively support[]

contravention of his freedom of Speech regarding unlawful employment practices of

[French Market].” 172    He explains that he “engaged in protected activity and

requested a hearing with Human Resources and was denied.” 173




171 R. Doc. No. 28-2 at 14.
172 R. Doc. No. 64, at 25.
173 Id. The Court will look past the fact that this appears to explicitly contradict

Woods’s allegations, which are that he was retaliated against by the defendants for

                                           36
    Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 37 of 44




      Even construing Woods’s filings liberally, he has not come close to stating a

First Amendment retaliation claim. To the extent any speech occurred, it was to a

human resources professional about workplace conduct. That is not speech as “a

citizen on a matter of public concern.” Wilson, 787 F.3d at 325. 174 And Woods does

not compare his interest in the speech with the government’s interest in efficiently

providing services to the public—another required element. See id. This alone is

enough to doom the claim.

      F. Violation of Woods’s Fourteenth Amendment Procedural Due Process Rights

          Under 42 U.S.C. § 1983

      Finally, Woods claims that the “defendants deprived and denied his protected

constitutional right to confront his accuser and obtain evidence of his charges prior

to terminating his employment with [French Market.]” 175 He explains that “he was

entitled to a grievance process prior to termination, but was deprived of his right by

individuals operating under color of law prior to taking adverse employment actions

against him.” 176 While the scope of his claim is unclear, it appears to relate both to

his initial firing 177 and to alleged efforts by the defendants to “improperly influence[]”




reporting his concerns to human resources. How could that be the case if he was never
allowed to make a report? R. Doc. No. 27, at 3 ¶ 5.
174 At one point, Woods seemingly argues that bringing his “application for leave of

pay” to Matthews was “protected activity.” R. Doc. No. 1, at 4 ¶ 4. To the extent he
intends this to support his First Amendment claim, it does not, for the same reasons
his report (or non-report) to Sidney does not support a claim.
175 R. Doc. No. 27, at 3 ¶ 6.
176 Id.
177 Id. (“The adverse employment action deprived plaintiff of his job and fringe

benefits without due process of law.”)

                                            37
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 38 of 44




the Civil Service Commission to cancel his appeal of the original decision firing

him. 178

       The parties have frustratingly resisted the Court’s efforts to understand

exactly what Woods’s Fourteenth Amendment claim is about. In the memorandum

supporting the instant motion, despite arguing that Woods had failed to state a claim,

the defendants concede that Woods’s “allegations regarding the notice and adequacy

of his pre-termination hearing could reasonably be construed as an attempt to allege

a procedural due process violation.” 179 They then argue, however, that “the issue of

whether [Woods] was given adequate notice of the . . . pre-termination hearing to

satisfy the requirement of procedural due process is currently before the

Commission.” 180    And they add, without any support, that the “Court has the

discretion to delay ruling on this particular issue until after the Commission issues

its decision and findings of fact.” 181

       Confused by Woods’s complaints and the defendants’ motion, the Court ordered

supplemental briefing on the scope of the issues before the Commission, whether the

Court “can and should defer consideration of [these claims] by way of a stay or

dismissal—and whether those claims are ripe for review.” 182

       Woods did not comply with the order. The defendants did—but did not address

ripeness. Instead, in a section titled “Abstention Doctrine,” the defendants directed



178 Id. at 4 ¶ 7.
179 R. Doc. No. 28-2, at 15.
180 Id.
181 Id. at 15–16.
182 R. Doc. No. 51, at 1–2.



                                          38
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 39 of 44




the Court’s attention to “a strikingly similar case” which “may aid [the] Court in

determining whether a stay or dismissal of [Woods’s] claims is or is not warranted.” 183

The defendants also pointed out “that § 1983 claims do not require exhaustion of state

administrative or judicial remedies.” 184

       The Court asked the parties whether Woods’s claims are ripe. It does not know

why neither Woods nor the defendants saw fit to answer that question. Now, the

Court must do so sua sponte.

       The issue is made significantly more difficult because it is entirely unclear

what Woods is alleging. Woods clearly claims that the defendants fired him without

a proper grievance process, 185 which is hardly a novel claim for a public employee.

But, confusingly, Woods seems to acknowledge (after contesting the point vigorously)

that the defendants rescinded his termination, arguing instead that this is irrelevant

because it happened only after Robins “disguised herself from [him] . . . in [an]

attempt to correct the wrongful termination” during which she “solicited him to agree

to waiver of his appeal to [the Commission].” 186 He adds that “Robins fraudulently

misrepresented to [a Commission employee] that [Woods’s appeal of the initial

termination] had been resolved” by agreement. 187       And the conspiracy seems to




183 R. Doc. No. 67, at 9–10 (describing Jackson v. St. Charles Parish Housing Auth.
Bd., 441 F. Supp. 3d 341 (E.D. La. 2020) (Ashe, J.)). The Court notes that the
defendants also declined to offer an opinion on whether they thought abstention was
appropriate in this case.
184 Id. at 9 n.14.
185 R. Doc. No. 27, at 3 ¶ 6.
186 R. Doc. No. 1, at 6 ¶ 4.
187 Id.



                                            39
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 40 of 44




extend further, including parties not before the Court. In his opposition, Woods

seemingly argues that the defendants’ recission of his initial termination is irrelevant

because he “never conceded to being reinstated . . . or being notified of a second

termination” and “it is ludicrous to imagine an agreement to reinstatement of

employment on the basis of receiving two day pay and immediately followed by a

thirty-day suspension.” 188 And he adds that (though they are not parties) both the

Commission, because it “has not provided [him] with a report of the hearing examiner

report from the inception to present date in violation of plaintiff due process,” 189 and

defense counsel, because she “is engaged in encouraging and assisting her client in

committing a fraud and criminal conduct to defame [his] character,” 190 are part of the

conspiracy.

       As best the Court can understand, Woods’s claim is not that the initial

termination violated his right to due process, 191 but rather that the defendants



188 R. Doc. No. 64, at 8.
189 Id. at 9.
190 Id. at 26.
191 Though the defendants appear to concede that, absent its recission, it would have

run afoul of the requirement that a public employee receive some kind of hearing. R.
Doc. No. 28-2, at 14–15. And, while not reviewable on a motion to dismiss, ample
record evidence confirms that, with or without Woods’s consent, the initial
termination was rescinded and replaced with an emergency suspension followed by a
second termination, with Woods receiving back-pay for the time in between
terminations.

While the Court declines to convert this motion to one for summary judgment, given
the limited fact discovery in this case, it notes that the Fifth Circuit has rejected that
a rescinded, unlawful termination followed by a second, lawful one violated due
process. See Thibodeaux v. City of Opelousas, 250 F.3d 740, 740 (5th Cir. 2001) (per
curiam) (“Although the City did fail to provide proper notice to the plaintiff prior to
his first termination, they promptly rescinded that termination and instituted

                                           40
    Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 41 of 44




tricked him into giving up his appeal of his first termination and subverted the

ongoing Commission process regarding both terminations. The Court takes this as

an argument that the ongoing Commission process suffers from numerous defects

which, combined, mean that it runs afoul of the Fourteenth Amendment. Viewed

another way, Woods’s complaints might be alleging that because of the ways the

defendants tampered with the Commission process, the initial termination violated

his Fourteenth Amendment right to due process.

      “The ripeness doctrine is ‘drawn both from Article III limitations on judicial

power and from prudential reasons for refusing to exercise jurisdiction.’” Nat’l Park

Hosp. Ass’n v. Dep’t of Interior, 538 U.S. 803, 808 (2003) (quoting Reno v. Catholic

Soc. Servs., Inc., 509 U.S. 43, 57 n.18 (1993)). “But, even in a case raising only

prudential concerns, the question of ripeness may be considered on a court's own

motion.” Id. “Ripeness is a component of subject matter jurisdiction, because a court

has no power to decide disputes that are not yet justiciable.” Lopez v. City of Houston,

617 F.3d 336, 341 (5th Cir. 2010). “To determine whether claims are ripe, we evaluate

(1) the fitness of the issues for judicial resolution, and (2) the potential hardship to

the parties caused by declining court consideration.” Id.

      The first of these factors weighs strongly against reviewing Woods’s procedural

due process claim. The Court acknowledges that, as noted in Jackson, the existence

of the ongoing Commission process would not, in and of itself, render Woods’s claim




proceedings for termination, giving him both a pre-determination hearing and post-
termination relief.”).

                                          41
      Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 42 of 44




nonjusticiable if it was limited to the fact of a wrongful termination. See Jackson,

441 F. Supp. 3d at 354 (“Once such an employee is terminated without notice or an

opportunity to respond, she has a . . . procedural pre-termination due-process claim,

regardless of the availability of administrative appeals.”).     It is also true that

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532 (1985), clearly indicates that the

fact of eventual reinstatement does not always eliminate liability for an initial

unlawful termination. But the Commission process is an integral part of Woods’s

procedural due process claim. And he does not argue that, though his termination

was rescinded, he was damaged because he was not given backpay, or similar. 192

Instead, he alleges that the recission was part of an ongoing conspiracy to trick the

Commission into rejecting his claims, explaining that the conspiracy is ongoing and

“continuous.” 193 That distinguishes this case from Jackson; the Court cannot possibly

rule on Woods’s claim without, at the very least, evaluating the complete Commission

record and ruling. And the Commission’s work is not done.




192 His replacement opposition states, for the first time, that “[a]ccording to [French
Market], [Woods] was given paid [sic] for two days accompanied with an immediate
suspension of thirty-days without a hearing or pay . . . . [He] was not aware of any
deposit of wage payments to this bank account for scheduled days by [French
Market.]” R. Doc. No. 64, at 26. The Court will ignore the fact that the record (and
common sense) clearly demonstrate that Woods participated in a hearing regarding
at the very least his second termination—that hearing is the source of the pending
appeal. To the extent Woods’s convoluted statement might be read to allege he was
not actually paid for the two days between his first firing and its recission, it is
inappropriate for such an allegation to be raised in a replacement opposition
memorandum a year after filing. This claim will be dismissed without prejudice—
Woods will have an opportunity to be heard on it, should he wish to do so.
193 R. Doc. No. 1, at 11 ¶ 4.



                                          42
    Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 43 of 44




      The Court must also address the second factor—to what degree declining to

review the claim would work a hardship on the parties.           The defendants have

explicitly invited the Court to delay ruling on the matter until the Commission

process is complete; it would therefore be difficult to argue that they will be burdened

by a dismissal without prejudice.

      Woods did not respond to the Court’s request that he brief whether it should

delay ruling. However, he was proceeding pro se at the time briefing was due;

therefore, the Court will conduct an independent analysis. Woods has brought this

claim—it is obvious that he would like it ruled on now rather than later. And, in the

Court’s eyes, he has every right to be frustrated by the Commission’s failure to rule

on his appeal—more than a year after it was filed. But there is no hardship imposed

by a dismissal because the Court cannot grant relief at this stage. Woods’s procedural

due process claim is that the defendants conspired to rob him of a functional review

of his termination. He may be right; he may be wrong. But the Court cannot address

a claim about the fairness or adequacy of a review process that is ongoing. Woods

will be able to appeal an unfavorable outcome of his appeal in the Louisiana court

system. And he may be able to pursue his procedural due process claims when they

become more than theoretical. But, for the moment, his claims are not ripe for review;

therefore, they must be dismissed.

                                          IV.

      The Court has made every effort to identify and evaluate each of Woods’s

claims. And it understands that he would like indefinite time to find new counsel.



                                          43
    Case 2:20-cv-00482-LMA-KWR Document 74 Filed 03/16/21 Page 44 of 44




But “judges are not pigs, hunting for truffles buried in briefs,” and this case has

languished long enough. Baham v. McLane Foodservice, Inc., 431 F. App’x 345, 347

n.1 (5th Cir. 2011) (citation omitted). Therefore,

      IT IS ORDERED that the motion is GRANTED, in that Woods’s properly

asserted federal law claims, except those raised under the Fourteenth Amendment,

are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Woods’s Fourteenth Amendment claims

are DISMISSED WITHOUT PREJUDICE to being re-raised in an appropriate

proceeding once ripe for adjudication.

      IT IS FURTHER ORDERED that Woods’s state law claims, and all federal

claims the Court construed as improperly raised, or otherwise rejected because they

were not properly before it, are DISMISSED WITHOUT PREJUDICE.



      New Orleans, Louisiana, March 16, 2021.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                          44
